Citation Nr: 0734072	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1981 to June 
1982 from February 1985 to September 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In July 1994 the RO denied the veteran's claim of entitlement 
to service connection for asthma.  The veteran timely 
appealed, and in an April 2000 decision, the Board denied the 
claim. 

In April 2004 the veteran requested the RO reopen her claim 
for service connection for asthma; she also filed a claim for 
service connection for depression.  In August 2004, the RO 
determined that new and material evidence had not been 
submitted that would reopen her previously denied claim for 
asthma and denied her clam for depression.  The veteran 
timely filed an appeal. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for asthma was denied in an April 2000 Board decision.

2.  The evidence received since the Board's April 2000 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for asthma.

3.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's currently 
diagnosed psychiatric disorder and her military service.


CONCLUSIONS OF LAW

1. The Board's April 2000 decision, wherein service 
connection for asthma was denied, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since April 2000, new and material evidence has not been 
received, and the previously denied claim of entitlement to 
service connection for asthma is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  An psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asthma and 
depression.  Implicit in her presentation is the contention 
that she has submitted new and material evidence that is 
sufficient to reopen her claim for asthma, which was finally 
denied by the Board in April 2000.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.  

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to both issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the veteran's new and material claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained above, this standard does not apply to the claim 
to reopen until such claim has in fact been reopened. The 
standard of review as to that issue will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her service connection claim in 
a June 2004 VCAA letter from the RO which stated that the 
evidence must establish: "a relationship between your 
current disability and an injury, disease or event in 
service."  Moreover, the June 2004 VCAA letter specifically 
apprised the veteran as to what constitutes new and material 
evidence.  

The June 2004 VCAA letter informed the veteran that her 
previous claims for entitlement to service connection asthma 
was denied and that the decision was final.  She was informed 
that in order for VA to reconsider her claim, she must submit 
"new and material evidence."  Specifically, she was advised 
that new evidence consists of evidence in existence that has 
been "submitted to the VA for the first time."  Material 
evidence was explained as "additional existing evidence" 
that pertains "to the reason your claim was previously 
denied."  The letter further informed the veteran that "new 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  
The Board notes that this language complies with the recent 
holding of the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also 38 C.F.R. § 3.156 (2006).

In the July 2004 VCAA letter, the veteran was informed that 
to establish entitlement to service connection, the evidence 
must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for asthma because the 
medical evidence of record failed to show that her 
preexisting asthma condition was aggravated by military 
service.  By informing the veteran of the need to submit 
evidence of "a disease that was made worse during military 
service" the June 2004 VCAA letter specifically advised the 
veteran to provide information to fill the prior gaps in the 
record.  See Kent, supra.

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in the above-referenced June 
2004 letter from the RO.  Specifically, the veteran was 
advised that VA is responsible for obtaining "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  With respect to 
private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The June 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the June 2004 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us." This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated May 10, 2006 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards." The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In any event, because the two claims remain denied, elements 
(4) and (5), degree of disability and effective date, remain 
moot. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, with respect to the 
asthma claim the duty to assist does not apply to the claim 
to reopen until such claim has in fact been reopened.  As for 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate her claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating them.  In particular, the RO has 
obtained the veteran's service medical records along with her 
VA outpatient treatment records and private medical records. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma. 

As indicated above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, as has been discussed in the Introduction, the last 
final denial as to the issue of entitlement to service 
connection for asthma is the Board's April 2000 decision.

Factual background

At the time of the Board's April 2000 decision, the evidence 
of record included: the veteran's service medical records.  
These records document treatment for asthma and indicate that 
her asthma existed prior to service.

Also of record were private medical reports which describe a 
history of asthma since birth.  The evidence of record also 
included the report of a June 1997 VA examination which 
included the veteran's report of suffering from asthma since 
birth.  The VA examiner concluded that the veteran's asthma 
pre-existed her military service and was not aggravated 
therein.  

The April 2000 Board decision denied service connection for 
asthma based on medical evidence establishing that the 
veteran's asthma pre-existed her military service and was not 
aggravated by military service.  The veteran did not initiate 
an appeal to the Court.

Additional evidence submitted since the April 2000 Board 
decision will be analyzed below.

Analysis

The Board's April 2000 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2006).  As 
explained above, the veteran's claim for service connection 
for asthma may only be reopened if she submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e., after April 2000) evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether her asthma was aggravated 
during or due to her military service.  

The evidence associated with the veteran's claims file since 
April 2000 includes VA outpatient treatment records that 
describe intermittent treatment for the veteran's asthma 
condition as well as several evaluations of her medication 
regimen.   
These additionally added medical reports document the 
veteran's complaints of shortness of breath and document 
treatment for her asthma.  These reports cannot be considered 
"new" in that they do not add any additional information to 
that which was already of record, namely that she currently 
suffers from asthma.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease does not constitute new and material 
evidence].  

Crucially, the additionally received medical records do not 
suggest that the veteran's life-long asthma was in any way 
impacted by her military service.
To the extent that the veteran herself continues to assert 
hat her asthma was aggravated by military service, her 
repeated contentions are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is now well 
established that lay persons without medical training, such 
as the veteran, are not qualified to render medical opinions.  
In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, there has been added to the record no competent 
medical evidence of in-service aggravation.  Because the 
additionally received evidence does not tend to establish an 
in-service aggravation, it does not raise a reasonable 
possibility of substantiating the claim on the merits.  See 
38 C.F.R. § 3.156 (2006).  In the absence of such evidence, 
the veteran's claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

In sum, the additionally submitted evidence is therefore not 
new and material. The claim of service connection for asthma 
is accordingly not reopened, and the benefit sought on appeal 
remains denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression. 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), VA outpatient treatment 
records diagnose the veteran with schizoaffective disorder 
and depression.  Hickson element (1) has therefore been 
satisfied to that extent.

The veteran has also been diagnosed with alcohol and cocaine 
dependence.  Service connection may not be granted for these 
disorders.  The law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2006); see also VAOPGPREC 2-97 (January 16, 
1997) [no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs]. Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.

With respect to Hickson element (2), in-service disease, the 
veteran's service medical records are utterly negative as to 
any suggestion of an acquired psychiatric disorder.  The 
Board notes that in a report of medical history prepared in 
connection with her separation from service, the veteran 
denied "depression or excessive worry".  No psychiatric 
diagnosis was made during her separation examination or at 
any other time in service.

The veteran's local representative, in an August 2005 VA Form 
646, has pointed to an incomplete mental evaluation contained 
in the veteran's service medical records, namely that page 2 
of a two page Report of Mental Status Evaluation [DA Form 
3822-R] is missing.  While the Board acknowledges that a page 
is missing, the evaluation and impression portions of the 
exam are clearly present.  The form indicates that the 
veteran underwent a mental status evaluation following 
disciplinary action for alcohol abuse and poor job 
performance.  The form contains the veteran's report that she 
was having problems with alcohol abuse.  [These remarks 
coincide with other in-service treatment records which 
document that the veteran was enrolled in an alcoholics 
anonymous program.]  There is no indication of any other 
psychiatric disability.
 
On mental status examination, the veteran displayed normal 
behavior with a clear thought process and normal thought 
content and with an unremarkable mood or affect.  The report 
further states that the veteran was mentally responsible and 
met the retention requirements of the Army.  A further 
examination was deemed not to be necessary.  The clear import 
of the report was that no psychiatric problem aside form 
alcohol abuse was present.

It is clear that although a portion of the Report of Mental 
Status Evaluation is missing, there is no indication that any 
psychiatric problems, aside from alcohol abuse, were 
identified.  To the extent that it is contended on the 
veteran's behalf that the missing page of the form would 
somehow reveal a diagnosis of an acquired psychiatric 
disability, notwithstanding the clear import of the 
examiner's remarks, there is no presumption in the veteran's 
favor arising from the missing page.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost while in Government control].

In a May 2007 appellant's brief, the veteran's national 
representative contended that the veteran's well-documented 
alcohol use in service was proof that the veteran developed a 
psychiatric disorder while in military service and self 
medicated with alcohol.  While the veteran's service medical 
records unquestionably indicate that she struggled with 
alcohol addiction while in service, there is nothing in the 
record which can be used to support the representative's 
claim that she was self-medicating for some underlying 
psychiatric disorder.  As indicated above, the service 
medical records do not indicate that she had a psychiatric 
disorder.  Moreover, a review of the file additionally does 
not indicate that the veteran was diagnosed with a 
psychiatric disability until a number of years after service, 
and after the end of the one year presumptive period for 
psychoses.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

Based on the evidence of record, the Board finds that that 
Hickson element (2), 
In-service disease, has not been met, and the veteran's claim 
fails on this basis alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson element (3), medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

In the absence of an in-service injury or disease, it 
necessarily follows that a medical nexus is also lacking.  
Such is the case here. The medical evidence does not include 
any statement attempting to link the veteran's current 
schizoaffective disorder or depression to her military 
service twenty years ago.  Indeed, the tenor of the recent 
medical reports indicates that the veteran's problems stem 
from polysubstance abuse, with resulting chaotic lifestyle, 
to include homelessness and alienation from family. 

To the extent that the veteran and her representative contend 
that an acquired psychiatric disability existed in service, 
or that a medical relationship exists between her military 
service and any currently diagnosed acquired psychiatric 
disorder, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension, as Hickson elements (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for asthma 
was not received.  The benefit sought on appeal remains 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


